DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative in form, but instead is drafted in the form of a claim.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “a second valve” in line 3, but does not recite a first valve, leading to a lack of clarity and confusion as to whether a first valve is required in addition to the second valve.
	Claim 6 recites the limitation “wave-like” in line 2.  The term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b)(III).


	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 9,877,619 (Diaz).
With regard to claim 1, Diaz discloses an apparatus (100) for dispensing liquid, comprising: a body (110) defining a reservoir (200) for holding liquid (col. 3, lines 63-

With regard to claim 2, which depends from claim 1, Diaz discloses the body is a resilient single-part (Fig. 4, main body 110, col. 3, lines 57-67).

With regard to claim 3, which depends from claim 1, Diaz discloses the apparatus is in a tear-drop shape (Fig. 4, note perimeter of features 150-142 forms a tear-drop shape).

With regard to claim 4, which depends from claim 1, Diaz discloses the apparatus is hand- holdable (col. 4, lines 29-44).

With regard to claims 5 and 6, which depend from claim 1, Diaz discloses a plurality of side grooves formed onto the body wherein the side grooves are a wave-like pattern (see shape of sidewall 128 in Figs. 3 and 4, col. 2, lines 59-62).

With regard to claim 10, which depends from claim 1, Diaz discloses a refill port cap (cap member 140) closable over the refill port to form a watertight seal preventing egress of liquid from the reservoir via the refill port (col. 4, lines 4-9).

With regard to claim 13, which depends from claim 1, Diaz discloses the plurality of scrubbing elements are grooves (col. 2, lines 41-47, folds of porous material are considered to be grooves).

With regard to claim 15, which depends from claim 1, Diaz discloses the liquid is soap (col. 2, lines 48-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 9,877,619 (Diaz) in view of CN 106691272 (Ni).
With regard to claim 7, which depends from claim 1, Diaz discloses all of the recited features, as discussed above in detail, with the exception of a valve cap closable over the second valve.  However, such a structure is known from Ni (see safety/protecting device 12, Fig. 1).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the cap of Ni to close the valve of Diaz, such that “when there is no need to wash, can lock the safety device to prevent liquid from leaking” (Ni).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 9,877,619 (Diaz).
With regard to claim 11, which depends from claim 1, Diaz discloses a loop (handle member 142), but does not specify that the loop is integrally formed with the body.  However, it has been held that making a two piece construction into an integral .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 9,877,619 (Diaz) in view of U.S. patent no. 8,919,613 (Mileti).
With regard to claim 12, which depends from claim 1, Diaz discloses a lanyard (wrist wrap member 170), but does not disclose a receptacle to enable the lanyard to be removed.  However, such a structure is known at least from Mileti (see strap or cord 18, which is connected to removable snap-fit cover 14, Figs. 2 and 3).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced the lanyard of Diaz with the removable lanyard of Mileti, since doing so amounts to nothing more than a simple substitution of one known lanyard member for another known lanyard member, with the expected results that the substituted lanyard member would function as a strap.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 9,877,619 (Diaz) in view of WO 2014/015368 (Hicks et al.).
With regard to claim 14, which depends from claim 1, Diaz discloses passages which inherently allow air to enter the reservoir (drain holes 116 are open to atmosphere, and thus allow air to pass therethrough).  Diaz fails to disclose one-way valve structures associated with the passages.  However, Hicks discloses such a .

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the valve cap (15) includes a protrusion (15a) and wherein a refill port cap (17) includes a depression (17a), wherein the protrusion (15a) has a shape corresponding with a shape of the depression (17a) to allow the refill port cap (17) to be fastened and unfastened using the valve cap (15) and wherein egression of liquid from the reservoir is prevented when the valve cap (15) is fastened as recited in claim 8, claim 9 depends therefrom.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2011/0052306 (Cavaiani) discloses a molded soap bar having a flexible outer shell and a flexible soap reservoir lying within the outer shell and containing liquid soap to be dispensed.
U.S. patent no. 4,617,875 (Holland) discloses a versatile grooming and treatment applicator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754